Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/043,024.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claims 28 and 40 are objected to because of the following informalities: improper dependency.  The claims recite the first and second distance, which are previously recited in claims 27 and 39, however the claims (28/40) recite the apparatus and method as claimed in claim 26/38.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 25-26, 29, 31-33, 37-38, 41, 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (2017/0103766).

Regarding claim 25 Kim teaches An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (abstract devices for processing audio data; 4-5: device, memory, processor, method), cause the apparatus to: 
determine, for two or more audio signals, at least one spatial audio parameter for providing spatial audio reproduction, the at least one spatial audio parameter comprising a direction parameter with an elevation component and an azimuth component (40 multi-channel audio data; 44: audio encoder determine spatial positioning vectors SPV and representation of received audio data in a bitstream; representation of SPV may be an index that corresponds to the SPV in a codebook; 66; 84: encode…positions…in the form of an azimuth and an elevation); and 
convert the elevation component and azimuth component of the direction parameter to an index value (101: vector encoding may generate vector representation data as indices in a codebook…reference to figs 6-8; 110;
fig 8 index value, elevation, azimuth
fig 21 receive multi channel audio signal; obtain spatial positioning vectors; encode
2: coding of higher order ambisonic data; 3: HOA represented by spherical harmonic coefficients SHC; 38
Where Kim teaches coding of higher-order ambisonic audio data (2) and encode a representation of the one or more spatial positioning vectors (SPVs) and a representation of the received audio data in a bitstream…the representation of a particular SPV of the one or more SPVs may be an index that corresponds to the particular SPV in a codebook (44)).  

Regarding claim 26 Kim teaches The apparatus as claimed in Claim 25, wherein the apparatus caused to convert the elevation component and azimuth component of the direction parameter to an index value is caused to: 
index the elevation component to a first indexed elevation value and indexing the azimuth component to a first indexed azimuth value dependent on the first indexed elevation value (fig 6-8; 101, 109-110 – index, azimuth, and elevation); 
index the elevation component to a second indexed elevation value and indexing the azimuth component to a second indexed azimuth value dependent on the second indexed elevation value (fig 6-8; 101, 109-110 – index, azimuth, and elevation); and 
select one of the first indexed elevation value and first indexed azimuth value or the second indexed elevation value and the second indexed azimuth value as an indexed elevation component and indexed azimuth component (fig 6-8; 101, 109-110  

Regarding claim 29 Kim teaches The apparatus as claimed in Claim 25, wherein the elevation component and azimuth component are indexed to a point on a spherical grid, wherein the spherical grid comprises a number of points arranged in a form of a sphere (fig 7,8, para 15-16: fig 7,8 showing example of ideal spherical design positions; paras: 2, 3, 38: HOA, SHC; paras: 112-113 code-vector indexes are a type of spatial vector representation; 117 spherical coordinates).  

Regarding claim 31 Kim teaches The apparatus as claimed in Claim 25, wherein the elevation component and the azimuth component are each indexed to a codebook comprising a plurality of indexed elevation values and indexed azimuth values (fig 6-8; 101 codebook, 109-110; 112-113 – codebook with indexed elevation and azimuth components).  

Regarding claim 32 Kim teaches The apparatus as claimed in Claim 31, wherein each indexed elevation value within the codebook is associated with a number of indexed azimuth values (fig 6-8; 101, 109-110).  

Regarding claim 33 Kim teaches The apparatus as claimed in Claim 25, wherein the means for indexing comprises means for scalar quantizing to an indexed value (151 scalar quantization).  

determining, for two or more audio signals, at least one spatial audio parameter for providing spatial audio reproduction, the at least one spatial audio parameter comprising a direction parameter with an elevation component and an azimuth component; and 
converting the elevation component and azimuth component of the direction parameter to an index value.  
Recites limitations similar to claim 25 and is rejected for similar rationale and reasoning 

Claim 38 Recites limitations similar to claim 26 and is rejected for similar rationale and reasoning 
Claim 41 Recites limitations similar to claim 29 and is rejected for similar rationale and reasoning 
Claim 43 Recites limitations similar to claim 31 and is rejected for similar rationale and reasoning 
Claim 44 Recites limitations similar to claim 32 and is rejected for similar rationale and reasoning 




Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 27-28, 34-36, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sun et al (2016/0142851).

Regarding claim 27 Kim teaches the first and second indexed elevation and azimuth values but does not specifically teach where Sun teaches The apparatus as claimed in Claim 26, wherein the apparatus caused to select is caused to: 
determine a first distance between a point on a sphere given by the elevation component and azimuth component and a point on the sphere given by the first indexed elevation value and first indexed azimuth value (54; 60); 
determine a second distance between a point on the sphere given by the elevation and azimuth component and a point on the sphere given by the second indexed elevation value and the second indexed azimuth value (54; 60); and 3Docket No. NC105319US-PCT Customer No. 73658 
select one of the first indexed elevation value and first indexed azimuth value or the second indexed elevation value and the second indexed azimuth value as the indexed elevation component and indexed azimuth component dependent on a minimum of the fist distance and the second distance (54; 60: topology templates may be represented by the coordinates and/or position relationship of the audio capturing devices. For a given estimated topology, the template that matches the estimated topology may be determined. There are many ways to locate the matched topology template. As an example, in one embodiment, the Euclidean distance between the estimated coordinates of the audio capturing devices and the coordinates in the template are calculated. The topology template with the minimum distance is determined as the matched template).  
Sun also teaches spatial audio processing and ambisonics and it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Sun to determine distance to use the closest indexed value for improved spatial audio reproduction.

Regarding claim 28 Sun teaches The apparatus as claimed in Claim 26 (obj 27), wherein the first distance and the second distance are each a L2 norm distance measured between two points on the sphere (60 Euclidean distance) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Euclidean distance to determine distance between points for improved spatial coding. 
Further Rejected for similar rationale and reasoning as claim 27

Regarding claim 34 Kim and Sun teach The apparatus as claimed in Claim 25, wherein the elevation component and azimuth component are components of an azimuth/elevation vector, wherein the apparatus caused to convert the elevation 
determine a first distance measure between the azimuth/elevation vector and a first azimuth/elevation codevector from a vector codebook comprising a plurality of azimuth/elevation codevectors and determine a second distance measure between the azimuth/elevation vector and a second azimuth/elevation codevector from the vector codebook; 
select a minimum distance measure from the first distance measure and the second distance measure; and 4Docket No. NC105319US-PCT Customer No. 73658 
assign the index value as the index of the azimuth/elevation codevector associated with the minimum distance measure
(Kim fig 8; fig 21 spatial positioning vector in HOA domain; 44 SPVs may be an index that corresponds to the particular SPV in a codebook; 84; 101 generate vector representation data as indices in a codebook)
And where Sun teaches 60 the Euclidean distance between the estimated coordinates of the audio capturing devices and the coordinates in the template are calculated and the topology template with the minimum distance is determined
Rejected for similar rationale and reasoning as claims 26-27 where it has been shown that Kim teaches azimuth and elevation index values (and represented as a vector as currently recited) and Sun teaches finding distance between points and selecting minimum.  

60).  
Rejected for similar rationale and reasoning as claim 28

Regarding claim 36 Sun teaches The apparatus as claimed in Claim 28, wherein the sphere is a unitary sphere, and wherein the L2 norm distance between the two points on the unitary sphere is of the form -(sin (0_1 ) sin (0_2 )+cos (0_1 ) cos (0_2 ) cos ( 0_1-0_2 )), wherein 0_1 and 0_2 are elevation values for a first point and a second point of the two points, wherein and 0_1 and 0_2 are azimuth values for the first and second points of the two points (54; 60 where Sun teaches 3D Cartesian coordinates and determining distance).  
Rejected for similar rationale and reasoning as claim 27

Claim 39 Recites limitations similar to claim 27 and is rejected for similar rationale and reasoning 
Claim 40 Recites limitations similar to claim 28 and is rejected for similar rationale and reasoning 




s 30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lyren et al (9,699,583)

Regarding claim 30 Kim does not specifically teach where Lyren teaches The apparatus as claimed in Claim 29, wherein the spherical grid is formed by covering the sphere with smaller spheres, wherein the smaller spheres define the points of the spherical grid (col 49 l. 35-42 plurality of smaller spheres)
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Lyren to better determine the points and coordinates in the spherical space.

Claim 42 Recites limitations similar to claim 30 and is rejected for similar rationale and reasoning 



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655